Citation Nr: 0428227	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  01-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. La Pointe, Attorney 
at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural history

The veteran served on active duty from July 1968 to June 1970 
and from March 1976 to March 1978. 

The veteran was granted service connection for PTSD in a 
March 1999 rating decision, at which time a 30 percent 
disability rating was assigned.  In August 1999, the veteran 
requested an increase in the disability rating assigned his 
PTSD.  In a December 1999 decision, the RO denied the claim.  
The veteran again filed a claim for an increased rating in 
August 2000 and also requested entitlement to TDIU.  In a 
February 2001 rating decision, the disability rating assigned 
the veteran's PTSD was increased to 50 percent and the claim 
for TDIU was denied.  The veteran disagreed with the February 
2001 rating decision as to both issues and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 2001.  

In April 2002, the Board ordered additional evidentiary 
development pursuant to authority granted under 38 C.F.R. § 
19.9(a)(2) (2002).  A VA examination was obtained in May 
2003.  The Board's authority to develop claims without RO 
adjudication was subsequently invalidated by the decision of 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [the Board cannot consider 
additional evidence without first remanding the case to the 
agency of original jurisdiction for initial consideration or 
obtaining the appellant's waiver].  Accordingly, in May 2003, 
the Board remanded the issues listed above for consideration 
of the additional medical evidence obtained by the Board and 
re-adjudication by the RO.  The RO issued a supplemental 
statement of the case (SSOC) in December 2003 which continued 
the previous denials.  

In March 2004, the Board again remanded these issues for 
additional evidentiary development, noting that the May 2003 
examiner had not reviewed the veteran's claim folder as 
requested by the Board.  In its March 2004 remand, the Board 
also requested that the veteran be afforded a VA social and 
industrial survey.  For reasons which will be discussed in 
the REMAND section below, this was not completed.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board has reviewed the development of the claim conducted 
by the RO pursuant to its March 2004 remand.  Having done so, 
the Board is compelled to find that the RO did not comply 
with the Board's directives, and the claim therefore  must 
once again be remanded.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [compliance by the Board or the RO is neither 
optional nor discretionary; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Board's March 2004 remand included the instruction that 
the veteran be afforded a VA social and industrial survey, 
with an opinion requested as to the impact of the veteran's 
service-connected PTSD on his ability to secure or follow a 
substantially gainful occupation.  The remand also directed 
that the May 2003 psychiatric examiner should review the 
claim file and provide an addendum to that examination report 
addressing the current severity of the veteran's PTSD.  

As was noted in the claim file by the RO in a May 2004, a 
social and industrial survey was not conducted because the 
Iowa City VA Medical Center did not have  appropriate 
personnel to conduct such a survey.  In lieu of such a 
survey, the RO requested that the physician who conducted the 
April 2004 PTSD examination provide an addendum addressing 
the veteran's employability.  Such was obtained in May 2004.  

The Board notes that VBA's Adjudication Procedure Manual, 
M21-1, Part VI, Subchapter II, Section 1.09 provides that 
"comprehensive social surveys for medical and rating 
purposes are the duty of social workers."  While the May 
2004 addendum is certainly pertinent to the veteran's claim, 
it does not satisfy or substantially comply with the remand 
request of March 2004.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) [remand not required under Stegall where 
Board's remand instructions were substantially complied 
with].  Specifically, the opinion of a psychiatrist as to the 
veteran's industrial adaptability, while useful, is not a 
substitute for that of a social worker.  Indeed, the Board 
requested opinions from both professionals for the purpose of 
obtaining a more comprehensive and balanced multidisciplinary 
perspective of the veteran's occupational prospects.  

While the Board is aware of the difficulties faced by the RO 
in obtaining a social and industrial survey, it is not clear 
from the record that obtaining such a survey is either 
impossible or even not reasonably practicable, only that the 
Iowa City VAMC does not conduct them.  There is no indication 
from the record that another VA Medical Center could not 
provide such a survey, or that such a survey could not be 
conducted locally by non-VA personnel on a fee basis.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded a 
social and industrial survey.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
veteran's service-connected PTSD on his 
ability to secure or follow a 
substantially gainful occupation. 

2.  Upon completion of the above, VBA 
must readjudicate the issues on appeal 
with consideration of all additional 
evidence and argument received since 
issuance of the July 2004 supplemental 
statement of the case.  If any benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


